—In an action, inter alia, to re-; *365cover damages for the wrongful issuance of a building permit, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 21, 1999, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint pursuant to CPLR 3211 (a) (7) since the granting of a building permit “is a discretionary determination and the actions of the government in such instances are immune from lawsuits” (City of New York v 17 Vista Assocs., 84 NY2d 299, 307; see, Rottkamp v Young, 15 NY2d 831, affg 21 AD2d 373; Dinerman v Poehlman, 237 AD2d 483; Ilson v Incorporated Vil. of Ocean Beach, 79 AD2d 697). There was no special relationship between the plaintiff and the municipality (see, Rickson v Town of Schuyler Falls, 263 AD2d 863; Lauer v City of New York, 258 AD2d 92, revd on other grounds 95 NY2d 95; Greifenberger v Pav, 225 AD2d 731). S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.